   Case 2:20-cv-00155-MHT-SRW Document 28 Filed 01/21/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


BANK OF HOPE,              )
                           )
     Plaintiff,            )
                           )                CIVIL ACTION NO.
     v.                    )                  2:20cv155-MHT
                           )                       (WO)
DAYK ENTERPRISES, INC.,    )
d/b/a Country Inn & Suites )
Montgomery East, et al.,   )
                           )
     Defendants.           )

                              OPINION

    Plaintiff filed this lawsuit pleading two counts:

action on a note against the borrower, and action on

guaranties      against        the      guarantors.         Plaintiff

contemporaneously filed a motion to appoint receiver.

This case is now before the court on the recommendation

of the United States Magistrate Judge that plaintiff’s

motion to appoint receiver be granted.                 There are no

objections to the recommendation.            After an independent

and de novo review of the record, the court concludes

that the magistrate judge’s recommendation should be

adopted.
   Case 2:20-cv-00155-MHT-SRW Document 28 Filed 01/21/21 Page 2 of 2




    A separate order adopting the recommendation and

appointing the receiver will be entered.

    DONE, this the 21st day of January, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
